Exhibit 23.1 Consent of Independent Registered Public Accounting Firm hopTo Inc. Campbell, California We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Post-Effective Amendment No. 3 to Registration Statement on Form S-1 (File Number 333-177073) and Post-Effective Amendment No. 1 to Registration Statement on Form S-1 (File Number 333-190681) of our report dated March 31, 2014, relating to the consolidated financial statements of hopTo Inc., appearing in the Annual Report on Form 10-K of hopTo Inc. for the year ended December 31, 2013. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ Macias Gini & O’Connell LLP Macias Gini & O’Connell LLP Walnut Creek, California May 30, 2014
